DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1, 3-6, 8, 10-13, 15 and 17-19 are pending.
Claim(s) 1, 3-6, 8, 10-13, 15 and 17-19 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 10/27/2022.
Claims 1, 4-5, 8 and 15 are amended. Accordingly, the amended claims are being fully considered by the examiner.





Claim Objections
Claim 5 is objected to because of the following informalities:
	Claim 5 recites, “The method according to claim 2,” that includes a typo. Claim 5 depends from claim 2, however claim 2 is a cancelled claim. 
	For the examination purpose, the above described limitation is construed as, “The method according to claim 1
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-6, 8, 10-13, 15 and 17-19  rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1:
	Claim 1 recites the following limitations:
	“obtaining a first parameter characteristic for characterizing a system parameter by using a least square method, according to the first information and the second information,”
	“wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;”
	The specification doesn’t provide any description of the above described limitations:
Regarding the limitation “obtaining a first parameter characteristic for characterizing a system parameter by using a least square method, according to the first information and the second information,”
Limitation a) describes that “a first parameter characteristic for characterizing a system parameter” is obtained by using “a least square method.” 
However, the  specification doesn’t provide any description of using “a least square method” to obtain “a first parameter characteristic for characterizing a system parameter”
Specification ¶59 describes that “the first information and the second information” may be processed (i.e.; “may be processed” such that it’s not definite that it is always processed) using “least square method,” and then in turn obtaining “the parameter value of the system parameter,” such that “least square method,” is used for the processing of “the first information and the second information” in order to obtain “the parameter value of the system parameter.” However, specification doesn’t precisely state that “a first parameter characteristic for characterizing a system parameter” is obtained by using “a least square method.”
See specification ¶59: “In one embodiment, a specific mathematical algorithm may be adopted to process the first information and the second information to obtain a parameter characteristic for characterizing the system parameter. For example, the first information and the second information may be processed using the least square method to obtain the parameter value of the system parameter.”
One of the ordinary skilled in the art will not understand based on the description in the specification that “a first parameter characteristic for characterizing a system parameter” is obtained by using “a least square method.” Based on the description in the specification, one of the ordinary skilled in the art will understand that “least square method,” is used for the processing of “the first information and the second information” in order to obtain “the parameter value of the system parameter.”
Regarding the limitation “wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;”
Limitation b) describes that determining “the corresponding relation between the system parameter and the control parameter” according to “a model corresponding to the control system.”
However, the  specification doesn’t provide any detailed description of any “model corresponding to the control system,” such that how that model is determined/obtained/calculated/received (e.g.; stored model, predetermined model, a model that is dynamically determined etc.). Further, specification doesn’t provide any description of any details about the model. Further, specification merely repeats the claim limitations, and doesn’t provide any detailed and clear description of how the system/method determines “the corresponding relation between the system parameter and the control parameter” according to “a model corresponding to the control system.”
Specification ¶83 and ¶88 merely repeats the claim limitations without providing any detailed description of “a model corresponding to the control system,” and any detailed description of how the system/method determines “the corresponding relation between the system parameter and the control parameter” according to “a model corresponding to the control system.”
See specification ¶83: “Firstly, a corresponding relation between the control parameter and the system parameter is determined according to a model.” and ¶88: “In practical applications, the method described in the embodiment of the present disclosure can be applied to an automobile longitudinal dynamics system which adopts an automobile longitudinal dynamics model characterizing the corresponding relation between the system parameter and the control parameter. Of course, the method described in the embodiment of the present disclosure can also he applied to another parameter sensitive system to adjust the control parameter, which should not be limited in this embodiment.”
One of the ordinary skilled in the art will not understand based on the description in the specification 1. the detailed description of “a model corresponding to the control system,” and 2. determining “the corresponding relation between the system parameter and the control parameter” according to “a model corresponding to the control system.”
	Appropriate correction is required.

Claim 4:
	Claim 4 recites the following limitations:
	“wherein the obtaining a first parameter characteristic for characterizing a system parameter by using a least square method, according to the first information and the second information”
	The same rejections as described above in parent claim 1 also applies to claim 4.
	Appropriate correction is required.

Claim 5:
	Claim 5 recites the following limitations:
	“the obtaining a first parameter characteristic for characterizing a system parameter by using a least square method, according to the first information and the second information”
	The same rejections as described above in parent claim 1 also applies to claim 5.
	Appropriate correction is required.

Claim 8:
	Claim 8 recites the following limitations:
	“obtaining a first parameter characteristic for characterizing a system parameter by using a least square method, according to the first information and the second information,”
	“wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;”
	The specification doesn’t provide any description of the above described limitations:
Regarding the limitation “obtain a first parameter characteristic for characterizing a system parameter by using a least square method, according to the first information and the second information,”
Limitation a) describes that “a first parameter characteristic for characterizing a system parameter” is obtained by using “a least square method.” 
However, the  specification doesn’t provide any description of using “a least square method” to obtain “a first parameter characteristic for characterizing a system parameter”
Specification ¶59 describes that “the first information and the second information” may be processed (i.e.; “may be processed” such that it’s not definite that it is always processed) using “least square method,” and then in turn obtaining “the parameter value of the system parameter,” such that “least square method,” is used for the processing of “the first information and the second information” in order to obtain “the parameter value of the system parameter.” However, specification doesn’t precisely state that “a first parameter characteristic for characterizing a system parameter” is obtained by using “a least square method.”
See specification ¶59: “In one embodiment, a specific mathematical algorithm may be adopted to process the first information and the second information to obtain a parameter characteristic for characterizing the system parameter. For example, the first information and the second information may be processed using the least square method to obtain the parameter value of the system parameter.”
One of the ordinary skilled in the art will not understand based on the description in the specification that “a first parameter characteristic for characterizing a system parameter” is obtained by using “a least square method.” Based on the description in the specification, one of the ordinary skilled in the art will understand that “least square method,” is used for the processing of “the first information and the second information” in order to obtain “the parameter value of the system parameter.”
Regarding the limitation “wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;”
Limitation b) describes that determining “the corresponding relation between the system parameter and the control parameter” according to “a model corresponding to the control system.”
However, the  specification doesn’t provide any detailed description of any “model corresponding to the control system,” such that how that model is determined/obtained/calculated/received (e.g.; stored model, predetermined model, a model that is dynamically determined etc.). Further, specification doesn’t provide any description of any details about the model. Further, specification merely repeats the claim limitations, and doesn’t provide any detailed and clear description of how the system/method determines “the corresponding relation between the system parameter and the control parameter” according to “a model corresponding to the control system.”
Specification ¶83 and ¶88 merely repeats the claim limitations without providing any detailed description of “a model corresponding to the control system,” and any detailed description of how the system/method determines “the corresponding relation between the system parameter and the control parameter” according to “a model corresponding to the control system.”
See specification ¶83: “Firstly, a corresponding relation between the control parameter and the system parameter is determined according to a model.” and ¶88: “In practical applications, the method described in the embodiment of the present disclosure can be applied to an automobile longitudinal dynamics system which adopts an automobile longitudinal dynamics model characterizing the corresponding relation between the system parameter and the control parameter. Of course, the method described in the embodiment of the present disclosure can also he applied to another parameter sensitive system to adjust the control parameter, which should not be limited in this embodiment.”
One of the ordinary skilled in the art will not understand based on the description in the specification 1. the detailed description of “a model corresponding to the control system,” and 2. determining “the corresponding relation between the system parameter and the control parameter” according to “a model corresponding to the control system.”
	Appropriate correction is required.

Claim 15:
	Claim 15 recites the following limitations:
	“obtain a first parameter characteristic for characterizing a system parameter by using a least square method, according to the first information and the second information,”
	“wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;”
	The specification doesn’t provide any description of the above described limitations:
Regarding the limitation “obtain a first parameter characteristic for characterizing a system parameter by using a least square method, according to the first information and the second information,”
Limitation a) describes that “a first parameter characteristic for characterizing a system parameter” is obtained by using “a least square method.” 
However, the  specification doesn’t provide any description of using “a least square method” to obtain “a first parameter characteristic for characterizing a system parameter”
Specification ¶59 describes that “the first information and the second information” may be processed (i.e.; “may be processed” such that it’s not definite that it is always processed) using “least square method,” and then in turn obtaining “the parameter value of the system parameter,” such that “least square method,” is used for the processing of “the first information and the second information” in order to obtain “the parameter value of the system parameter.” However, specification doesn’t precisely state that “a first parameter characteristic for characterizing a system parameter” is obtained by using “a least square method.”
See specification ¶59: “In one embodiment, a specific mathematical algorithm may be adopted to process the first information and the second information to obtain a parameter characteristic for characterizing the system parameter. For example, the first information and the second information may be processed using the least square method to obtain the parameter value of the system parameter.”
One of the ordinary skilled in the art will not understand based on the description in the specification that “a first parameter characteristic for characterizing a system parameter” is obtained by using “a least square method.” Based on the description in the specification, one of the ordinary skilled in the art will understand that “least square method,” is used for the processing of “the first information and the second information” in order to obtain “the parameter value of the system parameter.”
Regarding the limitation “wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;”
Limitation b) describes that determining “the corresponding relation between the system parameter and the control parameter” according to “a model corresponding to the control system.”
However, the  specification doesn’t provide any detailed description of any “model corresponding to the control system,” such that how that model is determined/obtained/calculated/received (e.g.; stored model, predetermined model, a model that is dynamically determined etc.). Further, specification doesn’t provide any description of any details about the model. Further, specification merely repeats the claim limitations, and doesn’t provide any detailed and clear description of how the system/method determines “the corresponding relation between the system parameter and the control parameter” according to “a model corresponding to the control system.”
Specification ¶83 and ¶88 merely repeats the claim limitations without providing any detailed description of “a model corresponding to the control system,” and any detailed description of how the system/method determines “the corresponding relation between the system parameter and the control parameter” according to “a model corresponding to the control system.”
See specification ¶83: “Firstly, a corresponding relation between the control parameter and the system parameter is determined according to a model.” and ¶88: “In practical applications, the method described in the embodiment of the present disclosure can be applied to an automobile longitudinal dynamics system which adopts an automobile longitudinal dynamics model characterizing the corresponding relation between the system parameter and the control parameter. Of course, the method described in the embodiment of the present disclosure can also he applied to another parameter sensitive system to adjust the control parameter, which should not be limited in this embodiment.”
One of the ordinary skilled in the art will not understand based on the description in the specification 1. the detailed description of “a model corresponding to the control system,” and 2. determining “the corresponding relation between the system parameter and the control parameter” according to “a model corresponding to the control system.”
	Appropriate correction is required.

Claims 3-6:
	Based on their dependencies in claim 1, claims 3-6 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 3-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 10-13:
	Based on their dependencies in claim 8, claims 10-13 also include same deficiencies as claim 8; therefore, for the same reasons as described above in claim 8, claims 10-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claims 17-19:
	Based on their dependencies in claim 15, claims 17-19 also include same deficiencies as claim 15; therefore, for the same reasons as described above in claim 15, claims 17-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, 8-9, 11-13 and 15-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avrich et al. (US10338539B1) [hereinafter Avrich], and further in view of Moulaire et al. (US20210188344A1) [hereinafter Moulaire], Wojsznis et al. (US20090319060A1) [hereinafter Wojsznis], and Koyampurath et al. (US20180187608A1) [hereinafter Koyampurath]
Claim 1 (amended):
	Regarding claim 1, Avrich discloses, “A method for processing a control parameter, comprising:” [See the method for processing a gain (e.g.; controlling gain parameter such as Kd, Kp, Ki): “method of controlling a plurality of actuator motors includes cooperatively operating an actuator using a plurality of motors. An output signal for controlling active ones of the plurality of motors during a current update cycle is determined based on a first gain value,” (col. 1, lines 44-50)];
	“acquiring first information input to a control system;” [See fig 2; acquiring cmd 42 (e.g.; first information input to control system 20): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14.” (col. 3, lines 53-54)];
	“acquiring second information output after the first information is processed by the control system;” [See fig 2; acquiring output 24 (e.g.; 24a or 24b or 24c) after processing the input cmd 42 (e.g.; second information output after processing first information): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)];
	“obtaining a first parameter characteristic for characterizing a system parameter, according to the first information and the second information;” [See fig 2; obtaining position error 48 that characterizes system parameter related to position (e.g.; first parameter characteristics for characterizing a system parameter) according to the cmd 42 and feedback/output 24a at 46: “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)];
	“obtaining a second parameter characteristic for adjusting the control parameter, according to the first parameter characteristic and a corresponding relation between the system parameter and the control parameter;” [See fig 2; obtaining a second parameter characteristic (e.g.; velocity demand 50) for adjusting the control parameter (e.g.; gain control at 34 such as controlling Kp, Kd, Ki), according to the first parameter characteristic (e.g.; according to position error 48, such that position error 48 is used to obtain velocity demand 50) and a corresponding relation (e.g.; at 32 relation between position related parameter and gain control) between the system parameter (e.g.; parameter related to position such as 48 obtained from position related cmd 42 and 24a at 46) and the control parameter (e.g.; gain control at 32; which the P control 32 multiplies by the proportional gain Kp_pos): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)… “position error 48, which the P control 32 multiplies by the proportional gain Kp_pos to obtain a velocity demand 50” (col. 3, lines 55-58)];
	“wherein the control parameter is a PID parameter;” [See fig 2; adjusting the control parameter where the control parameter is PID parameter (e.g.; Kp, Kd, Ki): “Within each gain set 38, the Kp value represents a proportional gain for the feedback loop 30B, the Ki value represents an integral gain for the feedback loop 30B, and the Kd value represents a derivative gain for the feedback loop 30B.” (col 3, lines 40-44)… “PID control 34 of FIG. 2. As shown in FIG. 3, the PID control 34, receives a gain set 38 as an input that includes gains Kp_vel, Ki_vel and Kd_vel” (col. 4, lines 20-23)];
	“adjusting the control parameter” “according to the second parameter characteristic.” [See fig 2; adjusting the control parameter (e.g.; adjusting gain control at 34, such that gain control using gain set 38) according to the second parameter characteristic (e.g.; according to velocity demand 50 that is compared with velocity feedback 24B at 52 to obtain velocity error 54 that is input into the PID 34): “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)… “Within each gain set 38, the Kp value represents a proportional gain for the feedback loop 30B, the Ki value represents an integral gain for the feedback loop 30B, and the Kd value represents a derivative gain for the feedback loop 30B.” (col 3, lines 40-44)];
	“wherein the control parameter characterizes a proportional gain, an integral gain, and a differential gain,” [See control parameter characterizes a proportional gain (e.g.; multiplying by Kp_pos at P32), an integral gain (e.g.; multiplying by Ki_cur at PI36), and a differential gain (e.g.; output from 40 is a set of gain 138): “A multiplexer 40 selects which of the gain sets 38” “Within each gain set 38, the Kp value represents a proportional gain for the feedback loop 30B, the Ki value represents an integral gain for the feedback loop 30B, and the Kd value represents a derivative gain for the feedback loop 30B. In the position feedback loop 30A, a proportional gain Kp_pos is used (with the “p” denoting proportional and the “pos” denoting position feedback loop 30A), and in the electrical current feedback loop 30C a proportional gain Kp_cur and integral gain Ki_cur (with the “p” and “i” representing proportional and integral gains, respectively, and the “cur” denoting electrical current feedback loop 30C).” (col. 3, lines 37-50)… “PID control 34 of FIG. 2. As shown in FIG. 3, the PID control 34, receives a gain set 38 as an input that includes gains Kp_vel, Ki_vel and Kd_vel” (col. 4, lines 20-23)];
	“wherein the adjusting the control parameter” “according to the second parameter characteristic comprising: selecting at least one of the proportional gain, the integral gain and the differential gain of the control parameter,” “according to the second parameter characteristic” [Examiner notes that claim requires only one of the proportional gain, the integral gain and the differential gain of the control parameter. Avrich teaches at 34 the proportional gain, the integral gain and the differential gain of the control parameter are adjusted. See fig 2; adjusting the control parameter (e.g.; adjusting gain control at 34, such that gain control using gain set 38 including Kp_vel, Ki_vel and Kd_vel) according to the second parameter characteristic (e.g.; according to velocity demand 50 that is compared with velocity feedback 24B at 52 to obtain velocity error 54 that is input into the PID 34): “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)… “Within each gain set 38, the Kp value represents a proportional gain for the feedback loop 30B, the Ki value represents an integral gain for the feedback loop 30B, and the Kd value represents a derivative gain for the feedback loop 30B.” (col 3, lines 40-44)… “PID control 34 of FIG. 2. As shown in FIG. 3, the PID control 34, receives a gain set 38 as an input that includes gains Kp_vel, Ki_vel and Kd_vel” (col. 4, lines 20-23)], but doesn’t explicitly disclose, “obtaining a first parameter characteristic for characterizing a system parameter by using a least square method” “wherein the system parameter varies with a scene corresponding to the control system;” “wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;” “adjusting the control parameter within a preset range according to the second parameter characteristic,” “wherein the adjusting the control parameter within the preset range according to the second parameter characteristic comprises:” “adjusting the at least one of the proportional gain, the integral gain and the differential gain within the preset range according to the second parameter characteristic” “wherein the adjusting the control parameter within the preset range according to the second parameter characteristic comprises: adjusting the control parameter within the preset range according to the second parameter characteristic, until the second information obtained based on the adjusted control parameter meets a preset rule.”
	However, Moulaire discloses, “adjusting the control parameter within a preset range according to the second parameter characteristic,” [See control parameter (e.g.; derivative gain Kd) is adjusted (e.g.; Kd decreases within range Kd_high and Kd_low as T2_actual increases) within a preset range (e.g.; range Kd_high and Kd_low as shown in figure 2) according a second parameter (e.g.; actual force parameter T2_actual): “a third intermediate sub-domain, called «transition sub-domain» D2_3,” “in which, when the actual force parameter T2_actual increases, at a given longitudinal speed V_vehic, the derivative gain Kd decreases, in absolute value, from the ceiling threshold Kd_high to the floor threshold Kd_low.” (¶61)];
	“wherein the adjusting the control parameter within the preset range according to the second parameter characteristic comprises:” “adjusting the at least one of the proportional gain, the integral gain and the differential gain within the preset range according to the second parameter characteristic” [Examiner notes that claim requires only one of the proportional gain, the integral gain and the differential gain. Moulaire teaches: See control parameter (e.g.; derivative gain Kd) is adjusted (e.g.; Kd decreases within range Kd_high and Kd_low as T2_actual increases) within a preset range (e.g.; range Kd_high and Kd_low as shown in figure 2) according a second parameter (e.g.; actual force parameter T2_actual): “a third intermediate sub-domain, called «transition sub-domain» D2_3,” “in which, when the actual force parameter T2_actual increases, at a given longitudinal speed V_vehic, the derivative gain Kd decreases, in absolute value, from the ceiling threshold Kd_high to the floor threshold Kd_low.” (¶61)];
	“wherein the adjusting the control parameter within the preset range according to the second parameter characteristic comprises: adjusting the control parameter within the preset range according to the second parameter characteristic, until the second information obtained based on the adjusted control parameter meets a preset rule.” [See control parameter (e.g.; derivative gain Kd) is adjusted (e.g.; Kd decreases within range Kd_high and Kd_low as T2_actual increases) within a preset range (e.g.; range Kd_high and Kd_low as shown in figure 2) according a second parameter (e.g.; actual force parameter T2_actual) until a second information based on the adjusted control parameter (e.g.; steering reaction based on adjustment of Kd) meets a preset rule (e.g.; preset rule such as cause a less intense reaction at high speed than at low speed, in order to prevent the steering assist from promoting an accidental driving off-track using preset 3 dimensional mapping 15): “a third intermediate sub-domain, called «transition sub-domain» D2_3,” “in which, when the actual force parameter T2_actual increases, at a given longitudinal speed V_vehic, the derivative gain Kd decreases, in absolute value, from the ceiling threshold Kd_high to the floor threshold Kd_low.” (¶61)… “«step-input» situations (steering wheel turning corresponding to the sub-domain D2_3), the three-dimensional mapping 15 is designed so that the resulting derivative gain Kd induces a phase delay, between a driver maneuver triggering a variation of the steering wheel torque T2, T2_actual and an actual change in the vehicle yaw rate which results from said maneuver, which is comprised between at least 50 ms, preferably at least 100 ms, and at most 300 ms, preferably at most 200 ms.” (¶87)… “in a «step-input» situation, the derivative gain Kd will also be adjusted depending on the vehicle longitudinal speed V_vehic so as to cause a less intense reaction at high speed than at low speed, in order to prevent the steering assist from promoting an accidental driving off-track.” (¶86)], but doesn’t explicitly disclose, “obtaining a first parameter characteristic for characterizing a system parameter by using a least square method” “wherein the system parameter varies with a scene corresponding to the control system;” “wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;” 
	However, Koyampurath discloses, “obtaining a first parameter characteristic for characterizing a system parameter by using a least square method” [See a parameter characteristics (e.g.; behaviors of the process performed) is obtained using least square method: “The transient model may be a simulated gas turbine system that defines behavior of the process performed by the gas turbine during a change of state.” (¶18)… “The transient model may include a transfer function which is represented, for example, in s domain as shown in equation 2 TF = As + B Cs 2 + Ds + E Equation ( 2 ) where A, B, C, D and E are the transfer function coefficients determined by using any suitable technique, such as recursive least squares based regression.” (¶32)];
	“wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;” [See relation between system parameter (e.g.; input/system parameter based on the changes of the sensor readings) and control parameter (e.g.; output/response/control parameter such as to manipulate the control signal to control the system) is determined (e.g.; relation between input/system parameter and output/response/control such that output changes as a function of input) based on a model related to the control system (e.g.; model of the system 10): “the processor 64 to generate a steady state model 68 that models a process of the gas turbine system 10” (¶29)… “The processor 64 may change (e.g., perturb) inputs to the steady state model 68 to generate dynamic outputs that are based on the changes to the sensor readings of the gas turbine system 10.” (¶31)… “The at least one output may include transient characteristics of the gas turbine that reflect the expected outputs of the gas turbine in the event of changes in operating parameters (e.g., a step response of pressure variations with respect to premix circuit fuel flow) of the gas turbine.” (¶34)… “The outputs of the steady state model 68 after the step input may be used to estimate expected output parameters of the gas turbine system 10” (¶35)], but doesn’t explicitly disclose, “wherein the system parameter varies with a scene corresponding to the control system;”
	However, Wojsznis discloses, “wherein the system parameter varies with a scene corresponding to the control system;” [See the system parameters varies (e.g.; new controller tuning parameter values determined) with system rules (e.g.; model parameter values and the applicable tuning rule): “The adaptive PID control block 38 will then use these various process models to perform PID controller tuning based on one or more tuning rules stored in and implemented by the adaptive PID control block 38.” (¶48)… “the adjustments to the PID control block 42 will be based on a process model identified for the feedback path and the selected tuning rule or rules.” (¶56)… “block 208 uses the determined model parameter values and the applicable tuning rule (e.g., as stored in the block 48 of FIG. 3) to determine one or more new controller tuning parameter values, such as new values for a controller gain parameter, a reset parameter and a rate parameter” (¶148)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of adjusting control parameter such as a derivative gain within a preset range according to the second parameter characteristic and the capability of adjusting control parameter within a preset range according to a second parameter characteristics until second information obtained based on the control parameter meets a preset rule taught by Moulaire, and combined the capability of obtaining a parameter characteristic for characterizing a system parameter using least square method, and determining relation between the system parameter and the control parameter according to a model of the system taught by Koyampurath and combined the capability of varying the system parameter with the scene/control profile corresponding to the control system taught by Wojsznis with the method taught by Avrich as discussed above. A person of ordinary skill in the PID control system field would have been motivated to make such combination in order to have the following advantages: shorter adaptation time, minimization of constraints imposed on the use of PID tuning rules, simplicity of design, and attainment of adaptation with a reduction in process excitation [Wojsznis: “Salient objectives addressed by an adaptive feedback/feedforward PID controller disclosed below include shorter adaptation time, minimization of constraints imposed on the use of PID tuning rules, simplicity of design, and attainment of adaptation with a reduction in process excitation.” (¶115)], and in order to optimize the auto adjustment of the gain as desired which accurately and completely characterize the vehicle life situation/scene [Moulaire: “allows optimizing the automatic adjustment of the derivative gain depending on several input parameters which accurately and completely characterize the vehicle life situation.” (¶8)… “the derivative gain can be adapted accurately for each different life situation of the vehicle, so as to favor the behavior and the feeling of the power steering system which will be the most suitable for the considered life situation.” (¶9)], and in order to improve efficiency of the system by more quickly reduce the difference between the reference signal and the feedback signal of the system while maintaining stability [Koyampurath: “By adjusting the gains of the controller with a tuner that models non-linear parameters of the gas turbine system, the controller may more quickly reduce the difference between the reference signal and the feedback signal of the gas turbine while maintaining stability of the system, thereby improving efficiency of the gas turbine.” (¶26)].





Claim 4 (amended):
	Regarding claim 4, Avrich, Moulaire, Koyampurath, and Wojsznis disclose all the elements of claim 1.
	Avrich further discloses, “the obtaining a first parameter characteristic for characterizing a system parameter, according to the first information and the second information comprises:” [See fig 2; obtaining position error 48 that characterizes system parameter related to position (e.g.; first parameter characteristics for characterizing a system parameter) according to the cmd 42 and feedback/output 24a at 46: “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)];
	“obtaining a target interval value of the system parameter according to the first information and the second information.” [See fig 2; obtaining a target interval value of the system parameter (e.g.; target interval value of position such that the system makes adjustment to the output command 22 in order to obtain a new feedback value 24A that makes the position error 48 = 0) according to the first information and the second information (e.g.; cmd 42 and feedback 24A): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)… “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)… “The controller 20 provides an updated control signal 22 during each update cycle based on the feedback 26A-C received in the feedback loops 30A-C. The duration of an update cycle can be selected based on an intended application. In some examples, many update cycles occur per second.” (col 4, lines 14-19)], but doesn’t explicitly disclose, “wherein the obtaining a first parameter characteristic for characterizing a system parameter by using a least square method,”
	However, Koyampurath discloses, “wherein the obtaining a first parameter characteristic for characterizing a system parameter by using a least square method,” [See a parameter characteristics (e.g.; behaviors of the process performed) is obtained using least square method: “The transient model may be a simulated gas turbine system that defines behavior of the process performed by the gas turbine during a change of state.” (¶18)… “The transient model may include a transfer function which is represented, for example, in s domain as shown in equation 2 TF = As + B Cs 2 + Ds + E Equation ( 2 ) where A, B, C, D and E are the transfer function coefficients determined by using any suitable technique, such as recursive least squares based regression.” (¶32)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Koyampurath with the method taught by Avrich, Moulaire, Koyampurath, and Wojsznis as discussed above. A person of ordinary skill in the PID control system field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 5 (amended):
	Regarding claim 5, Avrich, Moulaire, Koyampurath, and Wojsznis disclose all the elements of claim 1.
	Avrich further discloses, “the obtaining a first parameter characteristic for characterizing a system parameter, according to the first information and the second information comprises:” [See fig 2; obtaining position error 48 that characterizes system parameter related to position (e.g.; first parameter characteristics for characterizing a system parameter) according to the cmd 42 and feedback/output 24a at 46: “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)];
	“obtaining a target interval value of the system parameter according to the first information and the second information.” [See fig 2; obtaining a target interval value of the system parameter (e.g.; target interval value of position such that the system makes adjustment to the output command 22 in order to obtain a new feedback value 24A that makes the position error 48 = 0) according to the first information and the second information (e.g.; cmd 42 and feedback 24A): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)… “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)… “The controller 20 provides an updated control signal 22 during each update cycle based on the feedback 26A-C received in the feedback loops 30A-C. The duration of an update cycle can be selected based on an intended application. In some examples, many update cycles occur per second.” (col 4, lines 14-19)], but doesn’t explicitly disclose, “wherein the obtaining a first parameter characteristic for characterizing a system parameter by using a least square method,”
	However, Koyampurath discloses, “wherein the obtaining a first parameter characteristic for characterizing a system parameter by using a least square method,” [See a parameter characteristics (e.g.; behaviors of the process performed) is obtained using least square method: “The transient model may be a simulated gas turbine system that defines behavior of the process performed by the gas turbine during a change of state.” (¶18)… “The transient model may include a transfer function which is represented, for example, in s domain as shown in equation 2 TF = As + B Cs 2 + Ds + E Equation ( 2 ) where A, B, C, D and E are the transfer function coefficients determined by using any suitable technique, such as recursive least squares based regression.” (¶32)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Koyampurath with the method taught by Avrich, Moulaire, Koyampurath, and Wojsznis as discussed above. A person of ordinary skill in the PID control system field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 6:
	Regarding claim 6, Avrich, Moulaire, Koyampurath, and Wojsznis disclose all the elements of claims 1 and 4.
	Avrich further discloses, “the obtaining a second parameter characteristic for adjusting the control parameter, according to the first parameter characteristic and a corresponding relation between the system parameter and the control parameter comprises:” [See fig 2; obtaining a second parameter characteristic (e.g.; velocity demand 50) for adjusting the control parameter (e.g.; gain control at 34), according to the first parameter characteristic (e.g.; according to position error 48, such that position error 48 is used to obtain velocity demand 50) and a corresponding relation (e.g.; at 32 relation between position related parameter and gain control) between the system parameter (e.g.; parameter related to position such as 48 obtained from position related cmd 42 and 24a at 46) and the control parameter (e.g.; gain control at 32; which the P control 32 multiplies by the proportional gain Kp_pos): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)… “position error 48, which the P control 32 multiplies by the proportional gain Kp_pos to obtain a velocity demand 50” (col. 3, lines 55-58)];
	“obtaining an adjustment interval value of the control parameter according to the target interval value of the system parameter, and the corresponding relation between the control parameter and the system parameter.” [See fig 2; obtaining an adjustment interval value of the control parameter according to the target interval value of the system parameter (e.g.; the new adjustment values to the gain control 34 based on target interval value of position in order to obtain a command output 22 to obtain a new feedback value 24A that makes the position error 48 = 0), and the corresponding relation (e.g.; at 32 relation between position related parameter and gain control) between the system parameter (e.g.; parameter related to position such as 48 obtained from position related cmd 42 and 24a at 46) and the control parameter (e.g.; gain control at 32; which the P control 32 multiplies by the proportional gain Kp_pos): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)… “position error 48, which the P control 32 multiplies by the proportional gain Kp_pos to obtain a velocity demand 50” (col. 3, lines 55-58)… “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)…. “The controller 20 provides an updated control signal 22 during each update cycle based on the feedback 26A-C received in the feedback loops 30A-C. The duration of an update cycle can be selected based on an intended application. In some examples, many update cycles occur per second.” (col 4, lines 14-19)].

Claim 8 (amended):
	Regarding claim 8, Avrich discloses, “A device for processing a control parameter,” [See the device/controller that controls process (e.g.; controlling gain parameter such as Kd, Kp, Ki): “A controller 20 outputs control signals schematically shown as 22A-C to the plurality of motors 12A-C for controlling the plurality of motors 12 during a current update cycle.” (col. 2, lines 19-22)… “controlling a plurality of actuator motors includes cooperatively operating an actuator using a plurality of motors. An output signal for controlling active ones of the plurality of motors during a current update cycle is determined based on a first gain value,” (col. 1, lines 44-50)];
	“acquire first information input to a control system;” [See fig 2; acquiring cmd 42 (e.g.; first information input to control system 20): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14.” (col. 3, lines 53-54)];
	“acquire second information output after the first information is processed by the control system;” [See fig 2; acquiring output 24 (e.g.; 24a or 24b or 24c) after processing the input cmd 42 (e.g.; second information output after processing first information): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)];
	“obtain a first parameter characteristic for characterizing a system parameter, according to the first information and the second information;” [See fig 2; obtaining position error 48 that characterizes system parameter related to position (e.g.; first parameter characteristics for characterizing a system parameter) according to the cmd 42 and feedback/output 24a at 46: “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)];
	“obtain a second parameter characteristic for adjusting the control parameter, according to the first parameter characteristic and a corresponding relation between the system parameter and the control parameter;” [See fig 2; obtaining a second parameter characteristic (e.g.; velocity demand 50) for adjusting the control parameter (e.g.; gain control at 34 such as controlling Kp, Kd, Ki), according to the first parameter characteristic (e.g.; according to position error 48, such that position error 48 is used to obtain velocity demand 50) and a corresponding relation (e.g.; at 32 relation between position related parameter and gain control) between the system parameter (e.g.; parameter related to position such as 48 obtained from position related cmd 42 and 24a at 46) and the control parameter (e.g.; gain control at 32; which the P control 32 multiplies by the proportional gain Kp_pos): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)… “position error 48, which the P control 32 multiplies by the proportional gain Kp_pos to obtain a velocity demand 50” (col. 3, lines 55-58)];
	“wherein the control parameter is a PID parameter;” [See fig 2; adjusting the control parameter where the control parameter is PID parameter (e.g.; Kp, Kd, Ki): “Within each gain set 38, the Kp value represents a proportional gain for the feedback loop 30B, the Ki value represents an integral gain for the feedback loop 30B, and the Kd value represents a derivative gain for the feedback loop 30B.” (col 3, lines 40-44)… “PID control 34 of FIG. 2. As shown in FIG. 3, the PID control 34, receives a gain set 38 as an input that includes gains Kp_vel, Ki_vel and Kd_vel” (col. 4, lines 20-23)];
	“adjust the control parameter” “according to the second parameter characteristic” [See fig 2; adjusting the control parameter (e.g.; adjusting gain control at 34, such that gain control using gain set 38) according to the second parameter characteristic (e.g.; according to velocity demand 50 that is compared with velocity feedback 24B at 52 to obtain velocity error 54 that is input into the PID 34): “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)… “Within each gain set 38, the Kp value represents a proportional gain for the feedback loop 30B, the Ki value represents an integral gain for the feedback loop 30B, and the Kd value represents a derivative gain for the feedback loop 30B.” (col 3, lines 40-44)];
	“wherein the control parameter characterizes a proportional gain, an integral gain, and a differential gain,” [See control parameter characterizes a proportional gain (e.g.; multiplying by Kp_pos at P32), an integral gain (e.g.; multiplying by Ki_cur at PI36), and a differential gain (e.g.; output from 40 is a set of gain 138): “A multiplexer 40 selects which of the gain sets 38” “Within each gain set 38, the Kp value represents a proportional gain for the feedback loop 30B, the Ki value represents an integral gain for the feedback loop 30B, and the Kd value represents a derivative gain for the feedback loop 30B. In the position feedback loop 30A, a proportional gain Kp_pos is used (with the “p” denoting proportional and the “pos” denoting position feedback loop 30A), and in the electrical current feedback loop 30C a proportional gain Kp_cur and integral gain Ki_cur (with the “p” and “i” representing proportional and integral gains, respectively, and the “cur” denoting electrical current feedback loop 30C).” (col. 3, lines 37-50)… “PID control 34 of FIG. 2. As shown in FIG. 3, the PID control 34, receives a gain set 38 as an input that includes gains Kp_vel, Ki_vel and Kd_vel” (col. 4, lines 20-23)];
	“select” “at least one of the proportional gain, the integral gain and the differential gain of the control parameter,” “according to the second parameter characteristic.” [Examiner notes that claim requires only one of the proportional gain, the integral gain and the differential gain of the control parameter. Avrich teaches at 34 the proportional gain, the integral gain and the differential gain of the control parameter are adjusted. See fig 2; adjusting the control parameter (e.g.; adjusting gain control at 34, such that gain control using gain set 38 including Kp_vel, Ki_vel and Kd_vel) according to the second parameter characteristic (e.g.; according to velocity demand 50 that is compared with velocity feedback 24B at 52 to obtain velocity error 54 that is input into the PID 34): “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)… “Within each gain set 38, the Kp value represents a proportional gain for the feedback loop 30B, the Ki value represents an integral gain for the feedback loop 30B, and the Kd value represents a derivative gain for the feedback loop 30B.” (col 3, lines 40-44)… “PID control 34 of FIG. 2. As shown in FIG. 3, the PID control 34, receives a gain set 38 as an input that includes gains Kp_vel, Ki_vel and Kd_vel” (col. 4, lines 20-23)], but doesn’t explicitly disclose, “comprising: one or more processors; and a storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to:” “obtain a first parameter characteristic for characterizing a system parameter by using a least square method,” “wherein the system parameter varies with a scene corresponding to the control system” “wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;” “adjust the control parameter within a preset range according to the second parameter characteristic,” “wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to” “adjust the at least one of the proportional gain, the integral gain and the differential gain within the preset range according to the second parameter characteristic” “wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to adjust the control parameter within the preset range according to the second parameter characteristic, until the second information obtained based on the adjusted control parameter meets a preset rule.”
	However, Wojsznis discloses, “comprising: one or more processors; and a storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to:” “wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to” “wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to” [See controller with a processor and memory, where memory stores program that are executed by processor to perform control of the process: “The controller 12 includes a processor 12 a that implements or executes one or more process control routines, which may include control loops or portions of control loops, stored in a computer readable memory 12 b, and communicates with the devices 20-27, the host computers 16 and the data historian 14 to control a process in any desired manner.” (¶42)]; 
	“wherein the system parameter varies with a scene corresponding to the control system” [See the system parameters varies (e.g.; new controller tuning parameter values determined) with system rules (e.g.; model parameter values and the applicable tuning rule): “The adaptive PID control block 38 will then use these various process models to perform PID controller tuning based on one or more tuning rules stored in and implemented by the adaptive PID control block 38.” (¶48)… “the adjustments to the PID control block 42 will be based on a process model identified for the feedback path and the selected tuning rule or rules.” (¶56)… “block 208 uses the determined model parameter values and the applicable tuning rule (e.g., as stored in the block 48 of FIG. 3) to determine one or more new controller tuning parameter values, such as new values for a controller gain parameter, a reset parameter and a rate parameter” (¶148)], but doesn’t explicitly disclose, “obtain a first parameter characteristic for characterizing a system parameter by using a least square method,” “wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;” “adjust the control parameter within a preset range according to the second parameter characteristic,” “adjust the at least one of the proportional gain, the integral gain and the differential gain within the preset range according to the second parameter characteristic” “adjust the control parameter within the preset range according to the second parameter characteristic, until the second information obtained based on the adjusted control parameter meets a preset rule.”
	However, Moulaire discloses, “adjust the control parameter within a preset range according to the second parameter characteristic,”  [See control parameter (e.g.; derivative gain Kd) is adjusted (e.g.; Kd decreases within range Kd_high and Kd_low as T2_actual increases) within a preset range (e.g.; range Kd_high and Kd_low as shown in figure 2) according a second parameter (e.g.; actual force parameter T2_actual): “a third intermediate sub-domain, called «transition sub-domain» D2_3,” “in which, when the actual force parameter T2_actual increases, at a given longitudinal speed V_vehic, the derivative gain Kd decreases, in absolute value, from the ceiling threshold Kd_high to the floor threshold Kd_low.” (¶61)];
	“adjust the at least one of the proportional gain, the integral gain and the differential gain within the preset range according to the second parameter characteristic” [Examiner notes that claim requires only one of the proportional gain, the integral gain and the differential gain. Moulaire teaches: See control parameter (e.g.; derivative gain Kd) is adjusted (e.g.; Kd decreases within range Kd_high and Kd_low as T2_actual increases) within a preset range (e.g.; range Kd_high and Kd_low as shown in figure 2) according a second parameter (e.g.; actual force parameter T2_actual): “a third intermediate sub-domain, called «transition sub-domain» D2_3,” “in which, when the actual force parameter T2_actual increases, at a given longitudinal speed V_vehic, the derivative gain Kd decreases, in absolute value, from the ceiling threshold Kd_high to the floor threshold Kd_low.” (¶61)];
	“adjust the control parameter within the preset range according to the second parameter characteristic, until the second information obtained based on the adjusted control parameter meets a preset rule.” [See control parameter (e.g.; derivative gain Kd) is adjusted (e.g.; Kd decreases within range Kd_high and Kd_low as T2_actual increases) within a preset range (e.g.; range Kd_high and Kd_low as shown in figure 2) according a second parameter (e.g.; actual force parameter T2_actual) until a second information based on the adjusted control parameter (e.g.; steering reaction based on adjustment of Kd) meets a preset rule (e.g.; preset rule such as cause a less intense reaction at high speed than at low speed, in order to prevent the steering assist from promoting an accidental driving off-track using preset 3 dimensional mapping 15): “a third intermediate sub-domain, called «transition sub-domain» D2_3,” “in which, when the actual force parameter T2_actual increases, at a given longitudinal speed V_vehic, the derivative gain Kd decreases, in absolute value, from the ceiling threshold Kd_high to the floor threshold Kd_low.” (¶61)… “«step-input» situations (steering wheel turning corresponding to the sub-domain D2_3), the three-dimensional mapping 15 is designed so that the resulting derivative gain Kd induces a phase delay, between a driver maneuver triggering a variation of the steering wheel torque T2, T2_actual and an actual change in the vehicle yaw rate which results from said maneuver, which is comprised between at least 50 ms, preferably at least 100 ms, and at most 300 ms, preferably at most 200 ms.” (¶87)… “in a «step-input» situation, the derivative gain Kd will also be adjusted depending on the vehicle longitudinal speed V_vehic so as to cause a less intense reaction at high speed than at low speed, in order to prevent the steering assist from promoting an accidental driving off-track.” (¶86)], but doesn’t explicitly disclose, “obtain a first parameter characteristic for characterizing a system parameter by using a least square method,” “wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;”
	However, Koyampurath discloses, “obtain a first parameter characteristic for characterizing a system parameter by using a least square method,” [See a parameter characteristics (e.g.; behaviors of the process performed) is obtained using least square method: “The transient model may be a simulated gas turbine system that defines behavior of the process performed by the gas turbine during a change of state.” (¶18)… “The transient model may include a transfer function which is represented, for example, in s domain as shown in equation 2 TF = As + B Cs 2 + Ds + E Equation ( 2 ) where A, B, C, D and E are the transfer function coefficients determined by using any suitable technique, such as recursive least squares based regression.” (¶32)];
	“wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;” [See relation between system parameter (e.g.; input/system parameter based on the changes of the sensor readings) and control parameter (e.g.; output/response/control parameter such as to manipulate the control signal to control the system) is determined (e.g.; relation between input/system parameter and output/response/control such that output changes as a function of input) based on a model related to the control system (e.g.; model of the system 10): “the processor 64 to generate a steady state model 68 that models a process of the gas turbine system 10” (¶29)… “The processor 64 may change (e.g., perturb) inputs to the steady state model 68 to generate dynamic outputs that are based on the changes to the sensor readings of the gas turbine system 10.” (¶31)… “The at least one output may include transient characteristics of the gas turbine that reflect the expected outputs of the gas turbine in the event of changes in operating parameters (e.g., a step response of pressure variations with respect to premix circuit fuel flow) of the gas turbine.” (¶34)… “The outputs of the steady state model 68 after the step input may be used to estimate expected output parameters of the gas turbine system 10” (¶35)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the controller with a processor and memory, where memory stores program that are executed by processor to perform control of the process, and combined the capability of varying the system parameter with the scene/control profile corresponding to the control system taught by Wojsznis, and combined the capability of adjusting control parameter such as a derivative gain within a preset range according to the second parameter characteristic and the capability of adjusting control parameter within a preset range according to a second parameter characteristics until second information obtained based on the control parameter meets a preset rule taught by Moulaire, and combined the capability of obtaining a parameter characteristic for characterizing a system parameter using least square method, and determining relation between the system parameter and the control parameter according to a model of the system taught by Koyampurath with the system taught by Avrich as discussed above. A person of ordinary skill in the PID control system field would have been motivated to make such combination in order to have the following advantages: shorter adaptation time, minimization of constraints imposed on the use of PID tuning rules, simplicity of design, and attainment of adaptation with a reduction in process excitation [Wojsznis: “Salient objectives addressed by an adaptive feedback/feedforward PID controller disclosed below include shorter adaptation time, minimization of constraints imposed on the use of PID tuning rules, simplicity of design, and attainment of adaptation with a reduction in process excitation.” (¶115)], and in order to optimize the auto adjustment of the gain as desired which accurately and completely characterize the vehicle life situation/scene [Moulaire: “allows optimizing the automatic adjustment of the derivative gain depending on several input parameters which accurately and completely characterize the vehicle life situation.” (¶8)… “the derivative gain can be adapted accurately for each different life situation of the vehicle, so as to favor the behavior and the feeling of the power steering system which will be the most suitable for the considered life situation.” (¶9)], and in order to improve efficiency of the system by more quickly reduce the difference between the reference signal and the feedback signal of the system while maintaining stability [Koyampurath: “By adjusting the gains of the controller with a tuner that models non-linear parameters of the gas turbine system, the controller may more quickly reduce the difference between the reference signal and the feedback signal of the gas turbine while maintaining stability of the system, thereby improving efficiency of the gas turbine.” (¶26)].

Claim 11:
	Regarding claim 11, Avrich, Moulaire, Koyampurath, and Wojsznis disclose all the elements of claim 8.
	Avrich further discloses, “obtain a target interval value of the system parameter according to the first information and the second information.” [See fig 2; obtaining a target interval value of the system parameter (e.g.; target interval value of position such that the system makes adjustment to the output command 22 in order to obtain a new feedback value 24A that makes the position error 48 = 0) according to the first information and the second information (e.g.; cmd 42 and feedback 24A): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)… “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)… “The controller 20 provides an updated control signal 22 during each update cycle based on the feedback 26A-C received in the feedback loops 30A-C. The duration of an update cycle can be selected based on an intended application. In some examples, many update cycles occur per second.” (col 4, lines 14-19)].

Claim 12:
	Regarding claim 12, Avrich, Moulaire, Koyampurath, and Wojsznis disclose all the elements of claims 8-9.
	Avrich further discloses, “obtain a target interval value of the system parameter according to the first information and the second information.” [See fig 2; obtaining a target interval value of the system parameter (e.g.; target interval value of position such that the system makes adjustment to the output command 22 in order to obtain a new feedback value 24A that makes the position error 48 = 0) according to the first information and the second information (e.g.; cmd 42 and feedback 24A): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)… “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)… “The controller 20 provides an updated control signal 22 during each update cycle based on the feedback 26A-C received in the feedback loops 30A-C. The duration of an update cycle can be selected based on an intended application. In some examples, many update cycles occur per second.” (col 4, lines 14-19)].

Claim 13:
	Regarding claim 13, Avrich, Moulaire, Koyampurath, and Wojsznis disclose all the elements of claims 11 and 8.
	Avrich further discloses, “obtain an adjustment interval value of the control parameter according to the target interval value of the system parameter, and the corresponding relation between the control parameter and the system parameter.” [See fig 2; obtaining an adjustment interval value of the control parameter according to the target interval value of the system parameter (e.g.; the new adjustment values to the gain control 34 based on target interval value of position in order to obtain a command output 22 to obtain a new feedback value 24A that makes the position error 48 = 0), and the corresponding relation (e.g.; at 32 relation between position related parameter and gain control) between the system parameter (e.g.; parameter related to position such as 48 obtained from position related cmd 42 and 24a at 46) and the control parameter (e.g.; gain control at 32; which the P control 32 multiplies by the proportional gain Kp_pos): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)… “position error 48, which the P control 32 multiplies by the proportional gain Kp_pos to obtain a velocity demand 50” (col. 3, lines 55-58)… “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)…. “The controller 20 provides an updated control signal 22 during each update cycle based on the feedback 26A-C received in the feedback loops 30A-C. The duration of an update cycle can be selected based on an intended application. In some examples, many update cycles occur per second.” (col 4, lines 14-19)].

Claim 15 (amended):
	Regarding claim 15, Avrich discloses, “acquire first information input to a control system;” [See the device/controller that controls process. See fig 2; acquiring cmd 42 (e.g.; first information input to control system 20): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14.” (col. 3, lines 53-54)… “A controller 20 outputs control signals schematically shown as 22A-C to the plurality of motors 12A-C for controlling the plurality of motors 12 during a current update cycle.” (col. 2, lines 19-22)];
	“acquire second information output after the first information is processed by the control system;” [See fig 2; acquiring output 24 (e.g.; 24a or 24b or 24c) after processing the input cmd 42 (e.g.; second information output after processing first information): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)];
	“obtain a first parameter characteristic for characterizing a system parameter, according to the first information and the second information;” [See fig 2; obtaining position error 48 that characterizes system parameter related to position (e.g.; first parameter characteristics for characterizing a system parameter) according to the cmd 42 and feedback/output 24a at 46: “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)];
	“obtain a second parameter characteristic for adjusting the control parameter, according to the first parameter characteristic and a corresponding relation between the system parameter and the control parameter;” [See fig 2; obtaining a second parameter characteristic (e.g.; velocity demand 50) for adjusting the control parameter (e.g.; gain control at 34 such as controlling Kp, Kd, Ki), according to the first parameter characteristic (e.g.; according to position error 48, such that position error 48 is used to obtain velocity demand 50) and a corresponding relation (e.g.; at 32 relation between position related parameter and gain control) between the system parameter (e.g.; parameter related to position such as 48 obtained from position related cmd 42 and 24a at 46) and the control parameter (e.g.; gain control at 32; which the P control 32 multiplies by the proportional gain Kp_pos): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)… “position error 48, which the P control 32 multiplies by the proportional gain Kp_pos to obtain a velocity demand 50” (col. 3, lines 55-58)];
	“wherein the control parameter is a PID parameter;” [See fig 2; adjusting the control parameter where the control parameter is PID parameter (e.g.; Kp, Kd, Ki): “Within each gain set 38, the Kp value represents a proportional gain for the feedback loop 30B, the Ki value represents an integral gain for the feedback loop 30B, and the Kd value represents a derivative gain for the feedback loop 30B.” (col 3, lines 40-44)… “PID control 34 of FIG. 2. As shown in FIG. 3, the PID control 34, receives a gain set 38 as an input that includes gains Kp_vel, Ki_vel and Kd_vel” (col. 4, lines 20-23)];
	“adjust the control parameter” “according to the second parameter characteristic.” [See fig 2; adjusting the control parameter (e.g.; adjusting gain control at 34, such that gain control using gain set 38) according to the second parameter characteristic (e.g.; according to velocity demand 50 that is compared with velocity feedback 24B at 52 to obtain velocity error 54 that is input into the PID 34): “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)… “Within each gain set 38, the Kp value represents a proportional gain for the feedback loop 30B, the Ki value represents an integral gain for the feedback loop 30B, and the Kd value represents a derivative gain for the feedback loop 30B.” (col 3, lines 40-44)];
	“wherein the control parameter characterizes a proportional gain, an integral gain, and a differential gain,” [See control parameter characterizes a proportional gain (e.g.; multiplying by Kp_pos at P32), an integral gain (e.g.; multiplying by Ki_cur at PI36), and a differential gain (e.g.; output from 40 is a set of gain 138): “A multiplexer 40 selects which of the gain sets 38” “Within each gain set 38, the Kp value represents a proportional gain for the feedback loop 30B, the Ki value represents an integral gain for the feedback loop 30B, and the Kd value represents a derivative gain for the feedback loop 30B. In the position feedback loop 30A, a proportional gain Kp_pos is used (with the “p” denoting proportional and the “pos” denoting position feedback loop 30A), and in the electrical current feedback loop 30C a proportional gain Kp_cur and integral gain Ki_cur (with the “p” and “i” representing proportional and integral gains, respectively, and the “cur” denoting electrical current feedback loop 30C).” (col. 3, lines 37-50)… “PID control 34 of FIG. 2. As shown in FIG. 3, the PID control 34, receives a gain set 38 as an input that includes gains Kp_vel, Ki_vel and Kd_vel” (col. 4, lines 20-23)];
	“select” “at least one of the proportional gain, the integral gain and the differential gain of the control parameter,” “according to the second parameter characteristic” [Examiner notes that claim requires only one of the proportional gain, the integral gain and the differential gain of the control parameter. Avrich teaches at 34 the proportional gain, the integral gain and the differential gain of the control parameter are adjusted. See fig 2; adjusting the control parameter (e.g.; adjusting gain control at 34, such that gain control using gain set 38 including Kp_vel, Ki_vel and Kd_vel) according to the second parameter characteristic (e.g.; according to velocity demand 50 that is compared with velocity feedback 24B at 52 to obtain velocity error 54 that is input into the PID 34): “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)… “Within each gain set 38, the Kp value represents a proportional gain for the feedback loop 30B, the Ki value represents an integral gain for the feedback loop 30B, and the Kd value represents a derivative gain for the feedback loop 30B.” (col 3, lines 40-44)… “PID control 34 of FIG. 2. As shown in FIG. 3, the PID control 34, receives a gain set 38 as an input that includes gains Kp_vel, Ki_vel and Kd_vel” (col. 4, lines 20-23)], but doesn’t explicitly disclose, “A non-transitory computer-readable storage medium comprising computer executable instructions stored thereon, wherein the executable instructions, when executed by a processor, causes the processor to:” “wherein the system parameter varies with a scene corresponding to the control system” “obtain a first parameter characteristic for characterizing a system parameter by using a least square method” “wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;” “adjust the control parameter within a preset range according to the second parameter characteristic” “wherein the executable instructions, when executed by the processor, causes the processor further to” “adjust the at least one of the proportional gain, the integral gain and the differential gain within the preset range according to the second parameter characteristic” “wherein the executable instructions, when executed by the processor, causes the processor further to adjust the control parameter within the preset range according to the second parameter characteristic, until the second information obtained based on the adjusted control parameter meets a preset rule.”
	However, Wojsznis discloses, “A non-transitory computer-readable storage medium comprising computer executable instructions stored thereon, wherein the executable instructions, when executed by a processor, causes the processor to perform processes:” “wherein the executable instructions, when executed by the processor, causes the processor further to” “wherein the executable instructions, when executed by the processor, causes the processor further to” [See non-transitory computer-readable storage medium comprising computer executable instructions stored thereon, wherein the executable instructions, when executed by a processor, causes the processor to: “The controller 12 includes a processor 12 a that implements or executes one or more process control routines, which may include control loops or portions of control loops, stored in a computer readable memory 12 b, and communicates with the devices 20-27, the host computers 16 and the data historian 14 to control a process in any desired manner.” “A process control element can be any part or portion of a process control system including, for example, a routines a block or a module stored on any computer readable medium.” “the controller 12 may be configured to implement a control strategy or a control routine in any desired manner.”(¶42)];
	“wherein the system parameter varies with a scene corresponding to the control system” [See the system parameters varies (e.g.; new controller tuning parameter values determined) with system rules (e.g.; model parameter values and the applicable tuning rule): “The adaptive PID control block 38 will then use these various process models to perform PID controller tuning based on one or more tuning rules stored in and implemented by the adaptive PID control block 38.” (¶48)… “the adjustments to the PID control block 42 will be based on a process model identified for the feedback path and the selected tuning rule or rules.” (¶56)… “block 208 uses the determined model parameter values and the applicable tuning rule (e.g., as stored in the block 48 of FIG. 3) to determine one or more new controller tuning parameter values, such as new values for a controller gain parameter, a reset parameter and a rate parameter” (¶148)], but doesn’t explicitly disclose, “obtain a first parameter characteristic for characterizing a system parameter by using a least square method” “wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;” “adjust the control parameter within a preset range according to the second parameter characteristic” “adjust the at least one of the proportional gain, the integral gain and the differential gain within the preset range according to the second parameter characteristic” “adjust the control parameter within the preset range according to the second parameter characteristic, until the second information obtained based on the adjusted control parameter meets a preset rule.”
	However, Moulaire discloses, “adjust the control parameter within a preset range according to the second parameter characteristic,”  [See control parameter (e.g.; derivative gain Kd) is adjusted (e.g.; Kd decreases within range Kd_high and Kd_low as T2_actual increases) within a preset range (e.g.; range Kd_high and Kd_low as shown in figure 2) according a second parameter (e.g.; actual force parameter T2_actual): “a third intermediate sub-domain, called «transition sub-domain» D2_3,” “in which, when the actual force parameter T2_actual increases, at a given longitudinal speed V_vehic, the derivative gain Kd decreases, in absolute value, from the ceiling threshold Kd_high to the floor threshold Kd_low.” (¶61)];
	“adjust the at least one of the proportional gain, the integral gain and the differential gain within the preset range according to the second parameter characteristic” [Examiner notes that claim requires only one of the proportional gain, the integral gain and the differential gain. Moulaire teaches: See control parameter (e.g.; derivative gain Kd) is adjusted (e.g.; Kd decreases within range Kd_high and Kd_low as T2_actual increases) within a preset range (e.g.; range Kd_high and Kd_low as shown in figure 2) according a second parameter (e.g.; actual force parameter T2_actual): “a third intermediate sub-domain, called «transition sub-domain» D2_3,” “in which, when the actual force parameter T2_actual increases, at a given longitudinal speed V_vehic, the derivative gain Kd decreases, in absolute value, from the ceiling threshold Kd_high to the floor threshold Kd_low.” (¶61)];
	“adjust the control parameter within the preset range according to the second parameter characteristic, until the second information obtained based on the adjusted control parameter meets a preset rule.” [See control parameter (e.g.; derivative gain Kd) is adjusted (e.g.; Kd decreases within range Kd_high and Kd_low as T2_actual increases) within a preset range (e.g.; range Kd_high and Kd_low as shown in figure 2) according a second parameter (e.g.; actual force parameter T2_actual) until a second information based on the adjusted control parameter (e.g.; steering reaction based on adjustment of Kd) meets a preset rule (e.g.; preset rule such as cause a less intense reaction at high speed than at low speed, in order to prevent the steering assist from promoting an accidental driving off-track using preset 3 dimensional mapping 15): “a third intermediate sub-domain, called «transition sub-domain» D2_3,” “in which, when the actual force parameter T2_actual increases, at a given longitudinal speed V_vehic, the derivative gain Kd decreases, in absolute value, from the ceiling threshold Kd_high to the floor threshold Kd_low.” (¶61)… “«step-input» situations (steering wheel turning corresponding to the sub-domain D2_3), the three-dimensional mapping 15 is designed so that the resulting derivative gain Kd induces a phase delay, between a driver maneuver triggering a variation of the steering wheel torque T2, T2_actual and an actual change in the vehicle yaw rate which results from said maneuver, which is comprised between at least 50 ms, preferably at least 100 ms, and at most 300 ms, preferably at most 200 ms.” (¶87)… “in a «step-input» situation, the derivative gain Kd will also be adjusted depending on the vehicle longitudinal speed V_vehic so as to cause a less intense reaction at high speed than at low speed, in order to prevent the steering assist from promoting an accidental driving off-track.” (¶86)], but doesn’t explicitly disclose, “obtain a first parameter characteristic for characterizing a system parameter by using a least square method” “wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;”
	However, Koyampurath discloses, “obtain a first parameter characteristic for characterizing a system parameter by using a least square method” [See a parameter characteristics (e.g.; behaviors of the process performed) is obtained using least square method: “The transient model may be a simulated gas turbine system that defines behavior of the process performed by the gas turbine during a change of state.” (¶18)… “The transient model may include a transfer function which is represented, for example, in s domain as shown in equation 2 TF = As + B Cs 2 + Ds + E Equation ( 2 ) where A, B, C, D and E are the transfer function coefficients determined by using any suitable technique, such as recursive least squares based regression.” (¶32)];
	“wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system;” [See relation between system parameter (e.g.; input/system parameter based on the changes of the sensor readings) and control parameter (e.g.; output/response/control parameter such as to manipulate the control signal to control the system) is determined (e.g.; relation between input/system parameter and output/response/control such that output changes as a function of input) based on a model related to the control system (e.g.; model of the system 10): “the processor 64 to generate a steady state model 68 that models a process of the gas turbine system 10” (¶29)… “The processor 64 may change (e.g., perturb) inputs to the steady state model 68 to generate dynamic outputs that are based on the changes to the sensor readings of the gas turbine system 10.” (¶31)… “The at least one output may include transient characteristics of the gas turbine that reflect the expected outputs of the gas turbine in the event of changes in operating parameters (e.g., a step response of pressure variations with respect to premix circuit fuel flow) of the gas turbine.” (¶34)… “The outputs of the steady state model 68 after the step input may be used to estimate expected output parameters of the gas turbine system 10” (¶35)]
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the non-transitory computer-readable storage medium comprising computer executable instructions stored thereon, wherein the executable instructions, when executed by a processor, causes the processor to perform processes, and combined the capability of varying the system parameter with the scene/control profile corresponding to the control system taught by Wojsznis, and combined the capability of adjusting control parameter such as a derivative gain within a preset range according to the second parameter characteristic and the capability of adjusting control parameter within a preset range according to a second parameter characteristics until second information obtained based on the control parameter meets a preset rule taught by Moulaire, and combined the capability of obtaining a parameter characteristic for characterizing a system parameter using least square method, and determining relation between the system parameter and the control parameter according to a model of the system taught by Koyampurath with the system taught by Avrich as discussed above. A person of ordinary skill in the PID control system field would have been motivated to make such combination in order to have the following advantages: shorter adaptation time, minimization of constraints imposed on the use of PID tuning rules, simplicity of design, and attainment of adaptation with a reduction in process excitation [Wojsznis: “Salient objectives addressed by an adaptive feedback/feedforward PID controller disclosed below include shorter adaptation time, minimization of constraints imposed on the use of PID tuning rules, simplicity of design, and attainment of adaptation with a reduction in process excitation.” (¶115)], and in order to optimize the auto adjustment of the gain as desired which accurately and completely characterize the vehicle life situation/scene [Moulaire: “allows optimizing the automatic adjustment of the derivative gain depending on several input parameters which accurately and completely characterize the vehicle life situation.” (¶8)… “the derivative gain can be adapted accurately for each different life situation of the vehicle, so as to favor the behavior and the feeling of the power steering system which will be the most suitable for the considered life situation.” (¶9)].

Claim 18:
	Regarding claim 18, Avrich, Moulaire, Koyampurath, and Wojsznis disclose all the elements of claim 15.
	Avrich further discloses, “obtain a target interval value of the system parameter according to the first information and the second information” [See fig 2; obtaining a target interval value of the system parameter (e.g.; target interval value of position such that the system makes adjustment to the output command 22 in order to obtain a new feedback value 24A that makes the position error 48 = 0) according to the first information and the second information (e.g.; cmd 42 and feedback 24A): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)… “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)… “The controller 20 provides an updated control signal 22 during each update cycle based on the feedback 26A-C received in the feedback loops 30A-C. The duration of an update cycle can be selected based on an intended application. In some examples, many update cycles occur per second.” (col 4, lines 14-19)].

Claim 19:
	Regarding claim 19, Avrich, Moulaire, Koyampurath, and Wojsznis disclose all the elements of claims 18 and 15.
	Avrich further discloses, “obtain an adjustment interval value of the control parameter according to the target interval value of the system parameter, and the corresponding relation between the control parameter and the system parameter.” [See fig 2; obtaining an adjustment interval value of the control parameter according to the target interval value of the system parameter (e.g.; the new adjustment values to the gain control 34 based on target interval value of position in order to obtain a command output 22 to obtain a new feedback value 24A that makes the position error 48 = 0), and the corresponding relation (e.g.; at 32 relation between position related parameter and gain control) between the system parameter (e.g.; parameter related to position such as 48 obtained from position related cmd 42 and 24a at 46) and the control parameter (e.g.; gain control at 32; which the P control 32 multiplies by the proportional gain Kp_pos): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)… “position error 48, which the P control 32 multiplies by the proportional gain Kp_pos to obtain a velocity demand 50” (col. 3, lines 55-58)… “The velocity demand 50 is output by the proportional control 32 and provided to summer 52 in the velocity feedback loop 30B. The summer 52 subtracts an actual velocity value received as velocity feedback 24B from the velocity demand 50 to obtain a velocity error 54 that is provided to the PID control 34. The PID control 34 utilizes the velocity error 54 from the summer 52, along with the set 38 of gains corresponding to the number of motors 12 active during a current update cycle to determine an electrical current demand 56 which is required to close the position error 48.” (col. 3, lines 59-67 and col 4, lines 1-2)…. “The controller 20 provides an updated control signal 22 during each update cycle based on the feedback 26A-C received in the feedback loops 30A-C. The duration of an update cycle can be selected based on an intended application. In some examples, many update cycles occur per second.” (col 4, lines 14-19)].

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avrich, Koyampurath, Moulaire, and Wojsznis, and further in view of Nozu et al. (US20170023075A1) [hereinafter Nozu].
Claim 3:
	Regarding claim 3, Avrich, Moulaire, Koyampurath, and Wojsznis disclose all the elements of claim 1.
	Avrich further discloses, “wherein the obtaining a second parameter characteristic for adjusting the control parameter, according to the first parameter characteristic and a corresponding relation between the system parameter and the control parameter comprises:” [See fig 2; obtaining a second parameter characteristic (e.g.; velocity demand 50) for adjusting the control parameter (e.g.; gain control at 34), according to the first parameter characteristic (e.g.; according to position error 48, such that position error 48 is used to obtain velocity demand 50) and a corresponding relation (e.g.; at 32 relation between position elated parameter and gain control) between the system parameter (e.g.; parameter related to position such as 48 obtained from position related cmd 42 and 24a at 46) and the control parameter (e.g.; gain control at 32; which the P control 32 multiplies by the proportional gain Kp_pos): “A command 42 is received indicating a desired position for a given one of the motors 12A-C 14. An actual position of the given motor 12 is received via feedback 24A and is subtracted by a summer 46 to obtain a position error 48,” (col. 3, lines 53-56)… “position error 48, which the P control 32 multiplies by the proportional gain Kp_pos to obtain a velocity demand 50” (col. 3, lines 55-58)], but doesn’t explicitly disclose, “wherein after an environmental characteristic of the control system varies, the second information output after processing by the control system does not meet a preset rule,” “acquiring a third parameter characteristic of the system parameter before the environmental characteristic varies; obtaining a parameter variation characteristic according to the third parameter characteristic and the first parameter characteristic; and obtaining the second parameter characteristic for adjusting the control parameter, according to the parameter variation characteristic and the corresponding relation between the system parameter and the control parameter.”
	However, Nozu discloses, “wherein after an environmental characteristic of the control system varies, the second information output after processing by the control system does not meet a preset rule,” [See after an environmental characteristic of the control system varies (e.g.; environmental characteristics such as a value resulting from subtraction of the estimated temperature of the motor and estimated temperature of hydraulic oil obtained at the last period), the second information output (e.g.; figure 12 and step s2 of figure 13; output rotation speed of the electric motor 52 detected by the encoder 522) after processing by the control system does not meet a preset rule, (e.g.; in figure 12; output of motor 52 is input into 66; oil temperature is determined at 66 based on the motor output; see figure 13 step s3 proceeds to step s5 when rule is not met; temperature of motor varied such that a value resulting from subtraction of the estimated temperature of the motor and estimated temperature of hydraulic oil): “a motor temperature estimating circuit 68” “to estimate the temperature of the electric motor 52 based on the motor current of the electric motor 52 measured by the current sensor 23 and the outside air temperature measured by the outside air temperature sensor 24.” (¶105)… “acquires the current value of the motor current of the electric motor 52 measured by the current sensor 23 and the rotation speed of the electric motor 52 detected by the encoder 522 (steps S1 and S2).” “determines whether or not a value resulting from subtraction of the estimation result for the temperature of the hydraulic oil obtained during the last calculation period from the temperature of the electric motor 52 estimated by the electric-motor temperature estimating apparatus 106 is smaller than a predetermined value (for example, 10° C.) (step S3)” (¶108)… “(hydraulic-oil temperature estimating circuit 66) estimates the temperature of the hydraulic oil” “when a difference of a predetermined value or larger is present between an estimated value of the temperature of the hydraulic oil” “and the temperature of the electric motor 52.” (¶106)];
	“acquiring a third parameter characteristic of the system parameter before the environmental characteristic varies;” [See acquiring a third parameter characteristic of the system parameter (e.g.; estimated value of the temperature of the hydraulic oil based on rotation speed of the electric motor 52 detected by the encoder 522) before the environmental characteristic varies (e.g.; obtaining the estimated value of the temperature of the hydraulic oil at the last estimation or before the motor temperature varies): “The hydraulic-oil temperature estimating apparatus 105 acquires the current value of the motor current of the electric motor 52 measured by the current sensor 23 and the rotation speed of the electric motor 52 detected by the encoder 522 (steps S1 and S2).” (¶108)… “apparatus 105 (hydraulic-oil temperature estimating circuit 66) estimates the temperature of the hydraulic oil” “Then, when a difference of a predetermined value or larger is present between an estimated value of the temperature of the hydraulic oil obtained at the last estimation or before” (¶106)];
	“obtaining a parameter variation characteristic according to the third parameter characteristic and the first parameter characteristic;” [See in figure 12; obtaining a parameter variation characteristic (e.g.; in figure 12 at 63; obtaining deviation characteristics such as deviation ε that is the deviation between the target value and actual value of the discharge pressure) according to the third parameter characteristic (e.g.; in figure 12 at 66; using the estimated value of the temperature of the hydraulic oil determined at 66) and the first parameter characteristic (e.g.; characteristics 61a): “circuit 62 calculates a target value R of the rotation speed of the electric motor 52 corresponding to the target value of the discharge pressure of the hydraulic pump 51” “A deviation calculating circuit 63 determines the rotation speed of the electric motor 52” “to calculate a deviation ε that is a difference between the determined rotation speed of the electric motor 52 and the target value R of the rotation speed.” “the deviation ε represents the deviation between the target value and actual value of the discharge pressure of the hydraulic pump 51.” (¶90)… “the target discharge pressure calculating circuit 61 references characteristics information 61 a indicative of the relationship between the discharge pressure of the hydraulic pump 51 and both the rotation speed of the electric motor 52 and the temperature of the hydraulic oil.” (¶89)];
	“obtaining the second parameter characteristic for adjusting the control parameter, according to the parameter variation characteristic and the corresponding relation between the system parameter and the control parameter.” [See figure 12; obtaining the second parameter characteristic (e.g.; at 62 calculating target rotational speed R) for adjusting the control parameter (e.g.; adjusting gain at 65), according to the parameter variation characteristic (e.g.; deviation ε that is the deviation between the target value and actual value of the discharge pressure output from 63 that is input to the 65) and the corresponding relation between the system parameter and the control parameter (e.g.; see the block diagram in figure 12; the relationship between the system parameter such as the rotational speed control and the control parameter such as the control of the gain): “A target rotation speed calculating circuit 62 calculates a target value R of the rotation speed of the electric motor 52 corresponding to the target value of the discharge pressure of the hydraulic pump 51 calculated by the target discharge pressure calculating circuit 61.” (¶90)…“A gain adjusting circuit 65” “to adjust the gain used for the PID control in the feedback control circuit 64 based on the temperature of the hydraulic oil (estimated temperature) estimated by a hydraulic-oil temperature estimating circuit 66 implemented by the hydraulic-oil temperature estimating apparatus 105. The gain includes a proportional gain for the proportional-control, an integral gain for the integral-control, and a derivative gain for the derivative-control. The gain adjusting circuit 65 reduces the proportional gain, the integral gain, and the derivative gain in keeping with increasing temperature of the hydraulic oil.” (¶93)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Nozu with the method taught by Avrich, Moulaire, Koyampurath, and Wojsznis as discussed above. A person of ordinary skill in the PID control system field would have been motivated to make such combination in order to quickly make adjustments to the output of the system when environmental parameter such as temperature changes [Nozu: “The clutch apparatus enables the pressure at which the hydraulic oil is discharged from the hydraulic pump to be quickly made closer to the target pressure even when the temperature of the hydraulic oil changes.” (¶12)].

Claim 10:
	Regarding claim 10, Avrich, Moulaire, Koyampurath, and Wojsznis disclose all the elements of claim 8, but they do not explicitly disclose, “wherein after an environmental characteristic of the control system varies, the second information output after processing by the control system does not meet a preset rule,” “acquire a third parameter characteristic of the system parameter before the environmental characteristic varies; obtain a parameter variation characteristic according to the third parameter characteristic and the first parameter characteristic; and obtain the second parameter characteristic for adjusting the control parameter, according to the parameter variation characteristic and the corresponding relation between the system parameter and the control parameter.”
	However, Nozu discloses, “wherein after an environmental characteristic of the control system varies, the second information output after processing by the control system does not meet a preset rule,” [See after an environmental characteristic of the control system varies (e.g.; environmental characteristics such as a value resulting from subtraction of the estimated temperature of the motor and estimated temperature of hydraulic oil obtained at the last period), the second information output (e.g.; figure 12 and step s2 of figure 13; output rotation speed of the electric motor 52 detected by the encoder 522) after processing by the control system does not meet a preset rule, (e.g.; in figure 12; output of motor 52 is input into 66; oil temperature is determined at 66 based on the motor output; see figure 13 step s3 proceeds to step s5 when rule is not met; temperature of motor varied such that a value resulting from subtraction of the estimated temperature of the motor and estimated temperature of hydraulic oil): “a motor temperature estimating circuit 68” “to estimate the temperature of the electric motor 52 based on the motor current of the electric motor 52 measured by the current sensor 23 and the outside air temperature measured by the outside air temperature sensor 24.” (¶105)… “acquires the current value of the motor current of the electric motor 52 measured by the current sensor 23 and the rotation speed of the electric motor 52 detected by the encoder 522 (steps S1 and S2).” “determines whether or not a value resulting from subtraction of the estimation result for the temperature of the hydraulic oil obtained during the last calculation period from the temperature of the electric motor 52 estimated by the electric-motor temperature estimating apparatus 106 is smaller than a predetermined value (for example, 10° C.) (step S3)” (¶108)… “(hydraulic-oil temperature estimating circuit 66) estimates the temperature of the hydraulic oil” “when a difference of a predetermined value or larger is present between an estimated value of the temperature of the hydraulic oil” “and the temperature of the electric motor 52.” (¶106)]; 
	“acquire a third parameter characteristic of the system parameter before the environmental characteristic varies;” [See acquiring a third parameter characteristic of the system parameter (e.g.; estimated value of the temperature of the hydraulic oil based on rotation speed of the electric motor 52 detected by the encoder 522) before the environmental characteristic varies (e.g.; obtaining the estimated value of the temperature of the hydraulic oil at the last estimation or before the motor temperature varies): “The hydraulic-oil temperature estimating apparatus 105 acquires the current value of the motor current of the electric motor 52 measured by the current sensor 23 and the rotation speed of the electric motor 52 detected by the encoder 522 (steps S1 and S2).” (¶108)… “apparatus 105 (hydraulic-oil temperature estimating circuit 66) estimates the temperature of the hydraulic oil” “Then, when a difference of a predetermined value or larger is present between an estimated value of the temperature of the hydraulic oil obtained at the last estimation or before” (¶106)];
	“obtain a parameter variation characteristic according to the third parameter characteristic and the first parameter characteristic;” [See in figure 12; obtaining a parameter variation characteristic (e.g.; in figure 12 at 63; obtaining deviation characteristics such as deviation ε that is the deviation between the target value and actual value of the discharge pressure) according to the third parameter characteristic (e.g.; in figure 12 at 66; using the estimated value of the temperature of the hydraulic oil determined at 66) and the first parameter characteristic (e.g.; characteristics 61a): “circuit 62 calculates a target value R of the rotation speed of the electric motor 52 corresponding to the target value of the discharge pressure of the hydraulic pump 51” “A deviation calculating circuit 63 determines the rotation speed of the electric motor 52” “to calculate a deviation ε that is a difference between the determined rotation speed of the electric motor 52 and the target value R of the rotation speed.” “the deviation ε represents the deviation between the target value and actual value of the discharge pressure of the hydraulic pump 51.” (¶90)… “the target discharge pressure calculating circuit 61 references characteristics information 61 a indicative of the relationship between the discharge pressure of the hydraulic pump 51 and both the rotation speed of the electric motor 52 and the temperature of the hydraulic oil.” (¶89)];
	“obtain the second parameter characteristic for adjusting the control parameter, according to the parameter variation characteristic and the corresponding relation between the system parameter and the control parameter.” [See figure 12; obtaining the second parameter characteristic (e.g.; at 62 calculating target rotational speed R) for adjusting the control parameter (e.g.; adjusting gain at 65), according to the parameter variation characteristic (e.g.; deviation ε that is the deviation between the target value and actual value of the discharge pressure output from 63 that is input to the 65) and the corresponding relation between the system parameter and the control parameter (e.g.; see the block diagram in figure 12; the relationship between the system parameter such as the rotational speed control and the control parameter such as the control of the gain): “A target rotation speed calculating circuit 62 calculates a target value R of the rotation speed of the electric motor 52 corresponding to the target value of the discharge pressure of the hydraulic pump 51 calculated by the target discharge pressure calculating circuit 61.” (¶90)…“A gain adjusting circuit 65” “to adjust the gain used for the PID control in the feedback control circuit 64 based on the temperature of the hydraulic oil (estimated temperature) estimated by a hydraulic-oil temperature estimating circuit 66 implemented by the hydraulic-oil temperature estimating apparatus 105. The gain includes a proportional gain for the proportional-control, an integral gain for the integral-control, and a derivative gain for the derivative-control. The gain adjusting circuit 65 reduces the proportional gain, the integral gain, and the derivative gain in keeping with increasing temperature of the hydraulic oil.” (¶93)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Nozu with the system taught by Avrich, Moulaire, Koyampurath, and Wojsznis as discussed above. A person of ordinary skill in the PID control system field would have been motivated to make such combination in order to quickly make adjustments to the output of the system when environmental parameter such as temperature changes [Nozu: “The clutch apparatus enables the pressure at which the hydraulic oil is discharged from the hydraulic pump to be quickly made closer to the target pressure even when the temperature of the hydraulic oil changes.” (¶12)].

Claim 17:
	Regarding claim 17, Avrich, Moulaire, Koyampurath, and Wojsznis disclose all the elements of claim 15, but they do not explicitly disclose, “wherein after an environmental characteristic of the control system varies, the second information output after processing by the control system does not meet a preset rule,” “acquire a third parameter characteristic of the system parameter before the environmental characteristic varies; obtain a parameter variation characteristic according to the third parameter characteristic and the first parameter characteristic; and obtain the second parameter characteristic for adjusting the control parameter, according to the parameter variation characteristic and the corresponding relation between the system parameter and the control parameter.”
	However, Nozu discloses, “wherein after an environmental characteristic of the control system varies, the second information output after processing by the control system does not meet a preset rule,” [See after an environmental characteristic of the control system varies (e.g.; environmental characteristics such as a value resulting from subtraction of the estimated temperature of the motor and estimated temperature of hydraulic oil obtained at the last period), the second information output (e.g.; figure 12 and step s2 of figure 13; output rotation speed of the electric motor 52 detected by the encoder 522) after processing by the control system does not meet a preset rule, (e.g.; in figure 12; output of motor 52 is input into 66; oil temperature is determined at 66 based on the motor output; see figure 13 step s3 proceeds to step s5 when rule is not met; temperature of motor varied such that a value resulting from subtraction of the estimated temperature of the motor and estimated temperature of hydraulic oil): “a motor temperature estimating circuit 68” “to estimate the temperature of the electric motor 52 based on the motor current of the electric motor 52 measured by the current sensor 23 and the outside air temperature measured by the outside air temperature sensor 24.” (¶105)… “acquires the current value of the motor current of the electric motor 52 measured by the current sensor 23 and the rotation speed of the electric motor 52 detected by the encoder 522 (steps S1 and S2).” “determines whether or not a value resulting from subtraction of the estimation result for the temperature of the hydraulic oil obtained during the last calculation period from the temperature of the electric motor 52 estimated by the electric-motor temperature estimating apparatus 106 is smaller than a predetermined value (for example, 10° C.) (step S3)” (¶108)… “(hydraulic-oil temperature estimating circuit 66) estimates the temperature of the hydraulic oil” “when a difference of a predetermined value or larger is present between an estimated value of the temperature of the hydraulic oil” “and the temperature of the electric motor 52.” (¶106)]; 
	“acquire a third parameter characteristic of the system parameter before the environmental characteristic varies;” [See acquiring a third parameter characteristic of the system parameter (e.g.; estimated value of the temperature of the hydraulic oil based on rotation speed of the electric motor 52 detected by the encoder 522) before the environmental characteristic varies (e.g.; obtaining the estimated value of the temperature of the hydraulic oil at the last estimation or before the motor temperature varies): “The hydraulic-oil temperature estimating apparatus 105 acquires the current value of the motor current of the electric motor 52 measured by the current sensor 23 and the rotation speed of the electric motor 52 detected by the encoder 522 (steps S1 and S2).” (¶108)… “apparatus 105 (hydraulic-oil temperature estimating circuit 66) estimates the temperature of the hydraulic oil” “Then, when a difference of a predetermined value or larger is present between an estimated value of the temperature of the hydraulic oil obtained at the last estimation or before” (¶106)];
	“obtain a parameter variation characteristic according to the third parameter characteristic and the first parameter characteristic;” [See in figure 12; obtaining a parameter variation characteristic (e.g.; in figure 12 at 63; obtaining deviation characteristics such as deviation ε that is the deviation between the target value and actual value of the discharge pressure) according to the third parameter characteristic (e.g.; in figure 12 at 66; using the estimated value of the temperature of the hydraulic oil determined at 66) and the first parameter characteristic (e.g.; characteristics 61a): “circuit 62 calculates a target value R of the rotation speed of the electric motor 52 corresponding to the target value of the discharge pressure of the hydraulic pump 51” “A deviation calculating circuit 63 determines the rotation speed of the electric motor 52” “to calculate a deviation ε that is a difference between the determined rotation speed of the electric motor 52 and the target value R of the rotation speed.” “the deviation ε represents the deviation between the target value and actual value of the discharge pressure of the hydraulic pump 51.” (¶90)… “the target discharge pressure calculating circuit 61 references characteristics information 61 a indicative of the relationship between the discharge pressure of the hydraulic pump 51 and both the rotation speed of the electric motor 52 and the temperature of the hydraulic oil.” (¶89)];
	“obtain the second parameter characteristic for adjusting the control parameter, according to the parameter variation characteristic and the corresponding relation between the system parameter and the control parameter.” [See figure 12; obtaining the second parameter characteristic (e.g.; at 62 calculating target rotational speed R) for adjusting the control parameter (e.g.; adjusting gain at 65), according to the parameter variation characteristic (e.g.; deviation ε that is the deviation between the target value and actual value of the discharge pressure output from 63 that is input to the 65) and the corresponding relation between the system parameter and the control parameter (e.g.; see the block diagram in figure 12; the relationship between the system parameter such as the rotational speed control and the control parameter such as the control of the gain): “A target rotation speed calculating circuit 62 calculates a target value R of the rotation speed of the electric motor 52 corresponding to the target value of the discharge pressure of the hydraulic pump 51 calculated by the target discharge pressure calculating circuit 61.” (¶90)…“A gain adjusting circuit 65” “to adjust the gain used for the PID control in the feedback control circuit 64 based on the temperature of the hydraulic oil (estimated temperature) estimated by a hydraulic-oil temperature estimating circuit 66 implemented by the hydraulic-oil temperature estimating apparatus 105. The gain includes a proportional gain for the proportional-control, an integral gain for the integral-control, and a derivative gain for the derivative-control. The gain adjusting circuit 65 reduces the proportional gain, the integral gain, and the derivative gain in keeping with increasing temperature of the hydraulic oil.” (¶93)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Nozu with the system taught by Avrich, Moulaire, Koyampurath, and Wojsznis as discussed above. A person of ordinary skill in the PID control system field would have been motivated to make such combination in order to quickly make adjustments to the output of the system when environmental parameter such as temperature changes [Nozu: “The clutch apparatus enables the pressure at which the hydraulic oil is discharged from the hydraulic pump to be quickly made closer to the target pressure even when the temperature of the hydraulic oil changes.” (¶12)].


















Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Regarding the technical feature A: 
	Thus, "position error" obtained by the summer disclosed by Avritch is not equivalent to "a first parameter characteristic for characterizing a system parameter" obtained by using a least square method in the present application. That is to say, Avritch does not disclose "a first parameter characteristic" of the present application. 
	Therefore, Avritch fails to disclose or teach the technical feature A "obtaining a first parameter characteristic for characterizing a system parameter by using a least square method, according to the first information and the second information" recited in amended claim 1.

	Regarding the technical feature B:
	Thus, Avritch fails to disclose the technical feature "wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system" recited in amended claim 1. That is to say, Avritch fails to disclose "a corresponding relation between the system parameter and the control parameter" of the present application.
	In addition, as stated above, Avritch fails to disclose "a first parameter characteristic" of the present application. On the premise that Avritch fails to disclose "first parameter characteristic" and "a corresponding relation between the system parameter and the control parameter" of the present application, Avritch also fails to certainly disclose "obtaining a second parameter characteristic for adjusting the control parameter, according to the first parameter characteristic and a corresponding relation between the system parameter and the control parameter". That is to say, Avritch fails to disclose "a second parameter characteristic" of the present application. 
	Therefore, Avritch fails to disclose or teach the technical feature B "obtaining a second parameter characteristic for adjusting the control parameter, according to the first parameter characteristic and a corresponding relation between the system parameter and the control parameter, wherein the corresponding relation between the system parameter and the control parameter is determined according to a model corresponding to the control system" recited in amended claim 1.

	Regarding the technical features C, D and E:
	As acknowledged by the examiner (see pages 7-8 of the Final Office Action), Avritch does not explicitly disclose "adjusting the control parameter within a preset range according to the second parameter characteristic", "wherein the adjusting the control parameter within the preset range according to the second parameter characteristic comprises: selecting at least one of the proportional gain, the integral gain and the differential gain of the control parameter, and adjusting the at least one of the proportional gain, the integral gain and the differential gain within the preset range according to the second parameter characteristic" and "wherein the adjusting the control parameter within the preset range according to the second parameter characteristic comprises: adjusting the control parameter within the preset range according to the second parameter characteristic, until the second information obtained based on the adjusted control parameter meets a preset rule". 
	That is to say, Avritch does not explicitly disclose the above technical features C, D and E recited in amended claim 1. Actually, on the premise that Avritch fails to disclose "a second parameter characteristic" of the present application, Avritch also fails to certainly disclose the technical features C, D and E related to the second parameter characteristic. 
	Therefore, Avritch fails to disclose or teach the above technical features C, D and E recited in amended claim 1.

	However, Moulaire fails to disclose or teach "a first parameter characteristic obtained by using a least square method according to the first information as the input of the control system and the second information as the output of the control system" and "a corresponding relation between the system parameter and the control parameter determined according to a model corresponding to the control system". Thus, Moulaire certainly fails to disclose or teach "a second parameter characteristic obtained according to the first parameter characteristic and a corresponding relation between the system parameter and the control parameter". That is to say, Moulaire fails to disclose or teach "a second parameter characteristic" of the present application. On the premise that Moulaire fails to disclose or teach "a second parameter characteristic" of the present application, Moulaire fails to disclose or teach the above distinguishing technical features C, D and E recited in amended claim 1.
	Neither Wojsznis nor Nozu discloses or teaches the above distinguishing technical features C, D and E recited in amended claim 1.

	In summary, Avritch discloses or teaches the technical features A to E recited in amended claim 1, and none of Moulaire, Wojsznis, and Nozu discloses or teaches the distinguishing technical features A to E recited in amended claim 1. Thus, none of Moulaire, Wojsznis, and Nozu cures the deficiencies of Avritch.

	For the same reason, Applicant respectfully asserts that amended independent claims 8 and 15 with similar limitations are allowable over the cited prior art references. Further, as claims 3-6, 10-13, and 17-19 depend (either directly or indirectly) on an allowable base claim, Applicant respectfully asserts that claims 3-6, 10-13, and 17-19 are also allowable. 
For at least the above reasons, Applicant respectfully traverses this/these ground(s) of rejection. 
	Accordingly, Applicant submits that claims 1, 3-6, 8, 10-13, 15, and 17-19 are allowable. Withdrawal of the rejection is respectfully requested.
(Pages: 11-14)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant’s amendments, a new grounds of rejections in view of Koyampurath has been introduced. Koyampurath, in combination with the other references Avrich, Moulaire, and Wojsznis, teaches the limitations “a first parameter characteristic obtained by using a least square method " and "a corresponding relation between the system parameter and the control parameter determined according to a model corresponding to the control system." Combination of Avrich, Moulaire, Koyampurath, and Wojsznis teach all the limitations of claims 1, 8, and 15. Please also refer to the 35 U.S.C. 112(a) rejections as set forth in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1, 3-6, 8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20210061348A1 - Vehicle:
	In S230, the P gain control module 315 acquires the information indicative of the vehicle velocity V from the main control unit 100, and then uses the vehicle velocity V to determine a P gain Kp. In this embodiment, a correspondence between the vehicle velocity V and the P gain Kp is predetermined (¶135).
US20170306870A1 - Apparatus and method for controlling egr valve:
	Here, the proportional gain kp and the integral gain ki may be set through a gain setting unit 80, and the proportional gain kp and the integral gain ki may be changed to correspond to various operation conditions with reference to the preset lookup table (¶42)... In a case in which sensitivity is high in the current driving state, the gain of the control calculation unit 40 is decreased or a variation in gain is decreased. For this reason, a variation in control signal outputted to the EGR valve 18 is decreased, and as a result, stability of the engine in the corresponding section is improved. In a case in which sensitivity is low under the current operation condition, the gain of the control calculation unit 40 is increased or a variation in gain is increased (¶41).



	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116




/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116